FILED
                            NOT FOR PUBLICATION                               JUN 02 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No. 15-30116

               Plaintiff - Appellee,              D.C. No. 2:14-cr-00077-RMP

 v.
                                                  MEMORANDUM*
ASHLEY BONAIR CHAMBERS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                 Rosanna Malouf Peterson, District Judge, Presiding

                              Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

      Ashley Bonair Chambers appeals from the district court’s judgment and

challenges his jury-trial conviction and 30-month sentence for bank fraud, in

violation of 18 U.S.C. § 1344; wire fraud affecting a financial institution, in

violation of 18 U.S.C. § 1343; and conspiracy to commit bank fraud and wire fraud

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affecting a financial institution, in violation of 18 U.S.C. § 1349. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Chambers contends that the district court erred by refusing to instruct the

jury to determine the amount of loss resulting from each of his convictions. We

review de novo. See United States v. Cortes, 757 F.3d 850, 857 (9th Cir. 2014).

Because the loss amount calculations affected neither the statutory maximum nor

any mandatory minimum sentence applicable to Chambers’s convictions, the

district court was not required to submit them to the jury. See United States v.

Vallejos, 742 F.3d 902, 906-07 (9th Cir. 2014). The district court appropriately

exercised its discretion to determine the loss amount during sentencing, pursuant to

the advisory Guidelines. See United States v. Booker, 543 U.S. 220, 233 (2005).

      Chambers’s second motion for reconsideration of the court’s order declining

to entertain his pro se motion to intervene is denied. The arguments contained in

Chambers’s pro se motions filed on January 13, 2016, and February 4, 2016, have

been considered and do not change the result in this case.

      AFFIRMED.




                                          2                                    15-30116